Citation Nr: 1204136	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  00-10 560	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness as a result of service in the Persian Gulf theatre of operations. 

2.  Entitlement to service connection for insomnia, to include as due to an undiagnosed illness as a result of service in the Persian Gulf theatre of operations. 

3.  Entitlement to service connection for joint aches, to include as due to an undiagnosed illness as a result of service in the Persian Gulf theatre of operations.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served with a Reserve Component from September 1988 to September 1990, at which time he was ordered to active military service through June 29, 1991.  He then reverted to Reserve Component service until his discharge in September 1996.  He served in the Southwest Asia Theatre of Operations from November 7, 1990, to May 29, 1991. 

This matter arises to the Board of Veterans' Appeals (Board) from an April 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that in pertinent part denied the issues listed on page 1.  

The Board remanded the case in 2004, June 2007, and February 2010.  The June 2007 Board decision remanded several issues but denied service connection for the cervical spine.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (hereinafter: the Court).  The Court set aside the Board decision and, since then, VA has granted service connection for the cervical spine.  More recently, service connection was granted for a headache disability.  Thus, those issues need not be addressed further.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.







REMAND

VA's duty to assist includes obtaining an examination or medical opinion where necessary.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  If a VA compensation examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9(a) (2011); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  

Service Connection for Insomnia and Memory Loss

In February 2010, the Board remanded the case and requested appropriate medical examinations to determine the nature and etiology of claimed disorders.  

In May 2010, a VA psychiatrist reported: 

     I am not an expert on "Gulf War Syndrome but it is my medical opinion that his complaints of memory deficits and sleep disturbance also could be related to chemical, radiation, or infectious exposures, which might be elucidated at a later date, as records and the ability to test for such injuries improve.

In July 2011, a VA internal medicine compensation examiner recorded the Veteran's complaint of mild memory loss but found that there was no objective evidence of such on testing.  The examiner also reported a list of symptoms that mildly interfered with work.  Among those listed symptoms was frequent insomnia.  The diagnoses included insomnia and short term memory loss.  The examiner was unable to relate insomnia and short term memory loss to residuals of a head injury, but did state the following: 

     The Veteran claims to have problems with his memory, but yet he is able to manage his bank account without any problems.  So, therefore, this examiner is unable to verify whether the Veteran does have memory loss or whether it is simply a manifestation of his PTSD symptoms.  As for the insomnia, it could simply be related to his PTSD, but I will defer this opinion to the psychiatrist.  

The report must be returned for clarification as the whether the claimed insomnia and memory loss are manifestations of undiagnosed illness, or whether they represent symptoms of PTSD.  

Service Connection for Joint Aches

A July 2011 VA internal medicine compensation examination report reflects that the Veteran reported achiness in all of his joints since returning from the Persian Gulf War.  The examiner offered a diagnosis of "joint aches."  The examiner reported, "Concerning his joint aches, this examiner opine[s] that it is less likely than not related to his head injury as this examiner did not see any connection between the 2 conditions."

The Board requests clarification as to whether "joint aches" represent a known clinical diagnosis (see 38 C.F.R. § 3.317 (a) (1) (ii)) or, alternatively, whether "joint aches" represent signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness (38 C.F.R. § 3.317 (b) (5)).




Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should return the claims file to the July 2011 VA compensation examiner for an addendum.  The examiner is asked to do the following:

I.  Note a review of the claims files in the report. 

II.  Address whether the claimed insomnia and memory loss are manifestations of undiagnosed illness, or, alternatively, whether insomnia and memory loss represent symptoms of PTSD.  

III.  Clarify whether "joint aches" represent a known clinical diagnosis, or, alternatively, whether "joint aches" represent signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness.

The examiner should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the examiner should state the reason.  The Veteran may be re-examined if necessary.  If the specified examiner is unavailable, a qualified substitute may be used.  

2.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the claims.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for examination without good cause (if an examination is scheduled) may result in the denial of the claims.  38 C.F.R. § 3.655(b) (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


